           Case 1:20-cr-00174-DAD-BAM Document 46 Filed 10/08/20 Page 1 of 2


 1   VIRNA L. SANTOS, ESQ., SBN 150017
     Santos Law Group
 2
     1225 E. Divisadero Street
 3   Fresno, CA 93721
     Office: (559) 500-3900
 4   Fax: (559) 500-3902
 5

 6

 7
                            IN THE UNITED STATES DISTRICT COURT
 8

 9
                               EASTERN DISTRICT OF CALIFORNIA

10

11   UNITEDS STATES OF AMERICA,                     )   CASE NO. 1:20-CR-00174 DAD-BAM
                                                    )
12                                                  )   STIPULATION TO MODIFY ORDER RE:
                                    Plaintiff,      )   COLLATERAL BOND AND ORDER
13                                                  )   THEREON
                      v.                            )
14                                                  )
     MARIO ROJO ALANIZ,                             )
15                                                  )
                                                    )
16                              Defendant.          )
                                                    )
17
     TO THE HONORABLE COURT:
18

19          Mr. Rojo Alaniz seeks to modify the composition of the collateral bond the court

20   ordered be secured by cash and vehicles totaling $26,000 on October 5, 2020 (Dkt. No. 34).
21
     The titles for two of the vehicles included in that order--a 2006 Ford F-150 Pick-up truck
22
     valued at $8,500 and a 2008 Ford F350 Pick-Up Truck valued at $8,000--are no longer
23

24   available. Thus, Mr. Rojo Alaniz seeks to substitute the following family-owned vehicle titles

25   to meet the bond obligation:
26
        1. 2011 Chevrolet Camaro, owner Jennifer Gonzalez (Mr. Rojo Alaniz’s stepdaughter)
27         with a fair market value of $7000; and

28




     STIPULATION TO MODIFY ORDER RE: COLLATERAL BOND

                                                    1
           Case 1:20-cr-00174-DAD-BAM Document 46 Filed 10/08/20 Page 2 of 2


 1      2. 2013 Chevrolet Malibu, owner Yahaira Medina (Mr. Rojo Alaniz’s stepdaughter) with
           a fair market value of $9500.
 2

 3      The remaining collateral, comprised of two additional vehicle titles and a $2500 cash bond,

 4   will be posted as ordered; its value will exceed the $26,000 collateral amount ordered.
 5
        Assistant United States Attorney Kathleen A. Servatius has received copies of the proposed
 6
     collateral and agrees with the proposed substitution of vehicle titles.
 7

 8   Dated: October 8, 2020                        /s/ Virna L. Santos____________
                                                   VIRNA L. SANTOS
 9                                                 Attorney for Defendant
                                                   Mario Rojo Alaniz
10

11
     Dated: October 7, 2020                        /s/ Kathleen A. Servatius ______
12                                                 KATHLEEN A. SERVATIUS
                                                   Assistant U.S. Attorney
13

14

15
            IT IS SO ORDERED.
16

17          Dated:     October 8, 2020                             /s/   Sheila K. Oberto         .
                                                         UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22

23

24

25

26

27

28




     STIPULATION TO MODIFY ORDER RE: COLLATERAL BOND

                                                     2
